DARDANELLE TIMBER CO., INC., and SUTHERLAND LUMBER SOUTHWEST, INC., Nominal Defendants Below-Appellant,
v.
MARTHA S. SUTHERLAND, as Trustee of the Martha S. Sutherland Revocable Trust date August 18, 1976, Plaintiff Below-Appellee.
No. 277, 2008.
Supreme Court of Delaware
Submitted: June 2, 2008.
Decided: June 19, 2008.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 19th day of June 2008, it appears to the Court that:
(1) The appellants, Dardanelle Timber Co., Inc. and Sutherland Lumber Southwest, Inc., have petitioned this Court, pursuant to Supreme Court Rule 42, to accept an appeal from an interlocutory order of the Court of Chancery, dated May 5, 2008, denying the appellants' motion to dismiss the appellee's shareholder derivative suit below. Appellants also seek to appeal the Court of Chancery's order denying reargument.
(2) Appellants filed their application for certification to take an interlocutory appeal in the Court of Chancery on May 15, 2008. The Court of Chancery denied the certification application on May 29, 2008.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court. In the exercise of its discretion, this Court has concluded that the application for interlocutory review does not meet the requirements of Supreme Court Rule 42(b) and should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the within interlocutory appeal is REFUSED.